Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                    DETAILED ACTION
    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3, 5, 6, 9-11, 21 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. (US 7,682,821) in view of Stoll et al (US 2009/0111719 A1) and further in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 as the teaching reference and Gillespie et al. (US 7,998,384), and further in view of Koike et al (US 2005/0106348 A1), and further in view of DeNicolar, Jr. et al. (US 6,319,976) and Tan et al. (US 7,045,571).
	Again, note that the recited “a sterilization-stable fluid-path contact medical devices” of claim 1 and “medical devices” of new claim 27 would encompass various articles such as tubing as taught by a paragraph [0019] of the instant specification in which the medical devices are defined as devices used in all medical and/or laboratory  devices except the recited additives which are taught by Stoll et al discussed in the last office action and DeNicolar, Jr. et al. discussed below. The fluid-path contact medical devices are further defined as “wherein at least a portion of the medical devices comes into contact or interacts with fluids” in [0022] of the instant specification which would encompass tubes taught by Woods et al. discussed in the last office action since ethanol taught by Woods et al. would be fluids.  In other words, the polypropylene tubes taught by Woods et al. can be used in the instant intended medical field for suppling saline to a patient after obvious sterilization for example or the instant fluid-path contact medical devices encompassing the tubes can be used in obtaining the ethanol taught by Woods et al.
Note that Woods et al. teach tubes obtained by molding a plastic having stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction at col. 23, lines 45-67 in which utilization of virgin resins and recycled plastic including polypropylene is further taught.  Woods et al. further teach that the recycled polypropylene is cheaper than virgin polymer at col. 23, lines 45-67.  Woods et al. teach that the tubes are used for producing ethanol in abstract.  The ethanol is a known consumable liquid by a human and thus the polypropylene tubes of Woods et al. would be non-toxic as well as sterile inherently which would be expected to meet the recited cytotoxicity score of zero of claim 6.  The tubes made of virgin resins and/or recycled polypropylene would be sterilization-stable since the same propylene is taught.

Thus, even use of the virgin polypropylene alone in Woods et al would meet the instant polypropylene as well as the asserted mixture of the recycled and virgin polypropylene absent any properties related to each of the recycled and virgin polypropylene.  
The instant claim 1 further recites 0.1- 0.8 wt.% of an anti-oxidant component and 0.1 to 0,5 wt.% of an acid scavenger component based on the recycled polypropylene resin and a melt blending and a solidification thereof as well as a step of “conditioning the sterilization–stable fluid-path contact device at 23oC and 50% relative humidity for 40 hours” over the tubes of Woods et al.  Although the recited generic recycled polypropylene and virgin polypropylene would have little probative value, Woods et al. teach utilization of virgin polypropylene and recycled polypropylene at col. 23, lines 45-67 and thus a blend comprising the recycled polypropylene in a major amount would be obvious since Woods et al. teach that the recycled polypropylene is cheaper than the virgin polypropylene.  Also, presence of the recited additives in the recycled polypropylene or in the virgin polypropylene would be immaterial since the 
Stoll et al teach stabilizer mixtures in abstract and claims and a polypropylene resin stabilized with 1000 ppm (0.1 wt.%) of an anti-oxidant component (Irganox B) and 750 ppm (0.075 wt.%) of an acid scavenger component (Ca-stearate) in example 1.  Stoll et al further teach Fischer-Tropsch wax (AdSperse 868) in the example 1 which would meet the recited melt stabilizer of new claims 26 and 30 since the wax would affect viscosity of the composition.
Stoll et al further teach employing a different amount of the mixture including a component (C) such as Ca-stearate in [0076] and thus utilization of 0.1 wt.% (1000 ppm) would be obvious since a change in a condition of a prior art composition, such as a change in concentration is held obvious by the court (See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Stoll et al further teach various articles utilizing stabilized polypropylene resin in medical applications including syringes and packaging in [0183].
In case a mixture of the recycled and virgin polypropylene is used, the stabilizer mixtures of Stoll et al can be present in the recycled polypropylene or virgin polypropylene and thus the stabilizer mixtures in the recycled polypropylene would be at least obvious since a court held that very limited is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
oC and 50% relative humidity for 48 hours before measuring mechanical properties at col. 12, lines 49-52.
Tan et al teach that the conditioning would be an air curing at col. 17, lines 23-29.
As to the recited 40 hours over 48 hours:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the use of 40 hours in lieu of 48 hours would be obvious.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known stabilizer mixture of the antioxidant and acid scavenger with or without the wax (i.e., melt stabilizer) taught by Stoll et al and the conditioning taught by DeNicolar, Jr. et al. in obtaining the polypropylene tubes from a composition comprising either the virgin polypropylene or the recycled polypropylene or mixture thereof of Wood et al since Wood et al teach “stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction” and since thus utilization of various stabilizers in Wood et al. would be an obvious modification since both Woods et al. and Gillespie et al further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste and since DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48  mechanical properties as taught by DeNicolar, Jr. et al. and since a modification of the duration of the conditioning (48 hours vs. 40 hours) would be obvious (See above In re Woodruff and In re Aller) and since the polypropylene tubes of Woods et al would be at least obtained by extruding the composition yielding a melt-blended composition required for obtaining solid articles such as the tubes as taught by [0086-0087] of Koike et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further utilization of the polyamide used in example 1 of DeNicolar, Jr. et al. or Fischer-Tropsch Wax (AdSperse 868) used in example 1 of Stoll et al in Woods et al. would make  the melt stabilizer of claims 26 and 30 obvious since it would provide an adjustment of the viscosity during a melting process.  
As to new claim 27, the only difference between the claim 27 and that of Woods et al. would be the recited conditioning and thus the conditioning without the additives taught by DeNicolar, Jr. et al. with different duration of the time would make the claim 27 obvious.  
The polypropylene tubes of Woods et al. as well as modified polypropylene tubes of Woods et al. with the additives and/or the conditioning would be expected to meet the 
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Woods et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

	Applicant asserts the following three major points.
1.  None of the cited references teaches or suggests the instant method of forming a medical devices having a melt blended composition that is capable of withstanding exposure to gamma rays in the range from about 5 kGys to about 75 kGys or electron beams in the range from about 30 kGys to about 100 kGys, a recycled polypropylene resin composition having a cytotoxicity score of zero, or a melt blend composition having a cytotoxicity score of zero. 
2.  The purpose of Woods tubes’ ability to withstand long-term UV radiation exposure is to permit photosynthesis, not the formation of a claimed medical devices.


As to the above point 1:
The only claim 5 and new claim 28 recite the stability against the gamma rays or electron beams.  The instant specification as well as the original claim 1 or in combination with claim 5 had recited such stability even without the recited additives and conditioning of claim 1.  New calm 27 further recites the conditioning only into the original claim 1 even without the cytotoxicity score of zero.
First, as to the polypropylene, it would be immaterial whether the claimed composition or that of Woods et al. comprise virgin polypropylene and recycled polypropylene or a mixture thereof absent any properties to each of the virgin polypropylene and recycled polypropylene as discussed on the last office action.  
For example, the instant specification teaches that the recycled resin has a melt flow rate of 3-80 dg/minute (i.e., 0.3-8 g/10 min.) or 11-30 dg/minute (i.e., 1.1-3 g/10 min.) in a paragraph [0053], but it is silent as to any properties such as a melt flow rate of the virgin resin (polypropylene).  The recycled resin obviously includes polypropylene and Product Datasheets for ExxonMobil shows many grades of the virgin polypropylene encompassing such melt flow rates (see PP1572, PP4712E1 and PP5341E1 for example).  Thus, the virgin polypropylene and the recycled polypropylene can be same and can have the same properties absent further limitations and applicant failed to rebut the examiner’s positon citing Product Datasheets for ExxonMobil and Gillespie et al.  
 polypropylene used in obtaining tubes for obtaining the ethanol taught by Woods et al. would be expected to have such properties.  Further Stoll et al teach various articles utilizing stabilized polypropylene resin in medical applications including syringes and packaging in [0183] and thus polypropylene resin would be expected to have the cytotoxicity score of zero.
As to the formation of a claimed medical devices of the above point 1:
Again, the recited “a sterilization-stable fluid-path contact medical devices” and medical devices would be intended uses which would have little probative value as evidenced by the paragraph [0019] and [0022] of the instant specification in which the “medical devices used in all medical and/or laboratory purpose” and “wherein at least a portion of the medical devices comes into contact or interacts with fluids” are taught.  The polypropylene tubes taught by Woods et al. would meet the fluid-path contact medical devices as well as the medical devices except the recited additives which are taught by Stoll et al and DeNicolar, Jr. et al. 
As to stability of the above points 1 and 2:
Applicant failed to show that the polypropylene tubes taught by Woods et al. would not have such stability.  Again, since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Woods et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to the above point 3:
Although even if the gamma rays and/or electron beams have different properties than UV radiation, a burden in applicant to show that UV radiation stable polypropylene tubes taught by Woods et al. would not be capable of withstanding exposure to gamma rays and/or electron beams.  Again, see above cited case laws as to the above points 1 and 2.
Applicant states that the examiner has indicated that inclusion of the conditioning step and/or the melt stabilizer component resulted in the allowance of the parent application 14/785,930 and thus, the claims have been amended in accordance with the examiner’s suggestion.
The examiner has stated “Applicant further asserts that the parent application No. 14/685,930 (now US Pat. 9,718,949) reciting a recycled polypropylene resin composition having a cytotoxicity score of zero sufficiently overcame Reshamwala et al, but the composition in claim 1 of the parent application No. 14/685,930 further recited at least “a melt stabilizer” and “conditioning the medical device at 23oC and 50% relative humidity for 40 hours” are not present in the instant claims. Thus, applicant’s reference to the parent application No. 14/685,930) would have no probative value.”
 components recited in the claim 1 of the patent.  
Further, Woods et al. (US 7,682,821), Product Datasheets for ExxonMobil and Gillespie et al. (US 7,998,384) and Tan et al. (US 7,045,571) used in the instant rejection were not part of the record for the parent application No. 14/685,930 (now US Pat. 9,718,949).  Also, Reshamwala et al. were used as the primary reference in the parent application, but not in the instant rejection.  Thus, applicant’s reference to the parent application would have little probative value and it is immaterial whether similar claims have been allowed in another application.  In re Giolito et al, 188 USPQ 645.

Claims 1, 3, 5, 6, 9-11, 21 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US 7,682,821) in view of Stoll et al (US 2009/0111719 A1), and further in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 as the teaching reference and Gillespie et al (US 7,998,384), and further in view of Koike et al (US 2005/0106348 A1), and further in view of Reshamwala et al. (US 2008/0073251 A1), and further in view of DeNicolar, Jr. et al (US 6,319,976) and Tan et al. (US 7,045,571).
Woods et al, Stoll et al., Product Datasheets for ExxonMobil, Gillespie et al, Koike et al. and Reshamwala et al. were discussed the previous rejection as well in the above rejection which will not be repeated here.  

The instant invention further recites step of “conditioning the sterilization–stable fluid-path contact device at 23oC and 50% relative humidity for 40 hours” as well as new claims 27 and 31 reciting a generic medical device over the previous rejection.
DeNicolar, Jr. et al. further teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties at col. 12, lines 49-52.
Tan et al teach that the conditioning would be an air curing at col. 17, lines 23-29.
As to the recited 40 hours over 48 hours:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the use of 40 hours in lieu of 48 hours would be obvious.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known conditioning taught by DeNicolar, Jr. et al. to the polypropylene tubes from a modified composition discussed in the previous office action as well as the above rejection comprising either the virgin polypropylene or the recycled polypropylene or mixture thereof of Wood et al since DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties and since such conditioning would be an air curing as taught by vs. 40 hours) would be obvious (See above In re Woodruff and In re Aller) since both Woods et al. and Gillespie et al further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste and thus utilization of the recycled polypropylene with the virgin polypropylene in order to reduce cost would be an obvious modification absent showing otherwise.
As to applicant’s arguments, see the above responses give pages 9-12.

	Claims 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoll et al (US 2009/0111719 A1) in view of Zwynenburg et al. (US 6,956,495) and/or Reshamwala et al (US 2008/0073251 A1), and further in view of DeNicolar, Jr. et al. (US 6,319,976) and Tan et al. (US 7,045,571), and further in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 as the teaching reference.
	Stoll et al teach stabilizer mixtures in abstract and claims and a stabilized polypropylene resin in example 1 in which Fischer-Tropsch wax (AdSperse 868) would meet the recited melt stabilizer of new claim 30 since the wax would affect viscosity of the composition.  Stoll et al further teach various articles utilizing stabilized polypropylene resin in medical applications including syringes in [0183] which would meet the recited medical device as well as the capability of withstanding exposure to 
	Again, the instantly recited generic recycled polypropylene and virgin polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene such as any intrinsic properties (such as different densities, different average molecular weights (Mw or Mn), different polydispersities (Mw/Mn), different melting points and (melt) viscosity) of the recycled polypropylene resin and the virgin/original polypropylene resin as discussed in the above 1st rejection addressing the Product Datasheets for ExxonMobil and thus it will not be repeated here.
	In case a mixture of the recycled and virgin polypropylene had probative value, 
Gillespie et al. further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste at col. 1, lines 29-31 and thus further utilization of the cheaper recycled polypropylene in obtaining the syringes of Stoll et al would be obvious.
	Zwynenburg et al. teach the recycled polypropylene free of contaminants suitable for food-service applications in a combination with conventional linear (i.e. virgin) polypropylene at col. 1, line 7 to col. 4, line 52.  The recycled polypropylene free of contaminants suitable for food-service applications would be expected to a cytotoxicity score of zero.  Zwynenburg et al. further teach that a lower price of the recycled polypropylene at col. 4, lines 40-42.
Reshamwala et al. teach utilization of a mixture of a virgin plastic including polypropylene and reclaimed plastic including polypropylene in [0015] and claims 17 and 24.
In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
The claim 27 further recites a step of “conditioning the sterilization–stable fluid-path contact device or medical devices at 23oC and 50% relative humidity for 40 hours” over Stoll et al.
DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties at col. 12, lines 49-52.
Tan et al teach that the conditioning would be an air curing at col. 17, lines 23-29.
As to the recited 40 hours over 48 hours:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the use of 40 hours in lieu of 48 hours would be obvious.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known recycled polypropylene taught by Zwynenburg et al. and/or Reshamwala et al in combination with the virgin polypropylene for obtaining the syringes taught by Stoll et al since it is well-known that a price of the recycled  at 23oC and 50% relative humidity for 40 hours since DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties and since such conditioning would be an air curing as taught by Tan et al and since such conditioning/air curing would be expected improve the mechanical properties as taught by DeNicolar, Jr. et al. and since a modification of the duration of the conditioning (48 hours vs. 40 hours) would be obvious (See above cited In re Woodruff and In re Aller) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 3, 5, 6, 9-11, 21 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reshamwala et al (US 2008/0073251 A1) in view of Stoll et al (US 2009/0111719 A1) and Gillespie et al (US 7,998,384), and further in view of DeNicolar, Jr. et al. (US 6,319,976) and Tan et al. (US 7,045,571).
The instant invention further recites step of “conditioning the sterilization–stable fluid-path contact device at 23oC and 50% relative humidity for 40 hours” as well as new claims 27 and 31 reciting a generic medical device over the previous rejection.
oC and 50% relative humidity for 48 hours before measuring mechanical properties at col. 12, lines 49-52.
Tan et al teach that the conditioning would be an air curing at col. 17, lines 23-29.
As to the recited 40 hours over 48 hours:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the use of 40 hours in lieu of 48 hours would be obvious.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known stabilizers of Stoll et al in the recycled polypropylene in an equal or a higher amount than that of the virgin polypropylene taught by Reshamwala et al since advantages (e.g. less cost and reduced solid waste) of using the recycled polypropylene are also well-known as taught by Gillespie et al and further to obtain syringes thereafter since various medical article such as the syringes made of the polypropylene is known as taught by Stoll et al, and further to utilize the conditioning taught by DeNicolar, Jr. et al. to the syringes obtained since DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties and since such conditioning would be an air curing as taught by Tan et al and since such conditioning/air curing would be expected improve the mechanical properties as taught by DeNicolar, Jr. et al. and since a modification of the vs. 40 hours) would be obvious (See above In re Woodruff and In re Aller) since Gillespie et al further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste absent showing otherwise.
As to applicant’s arguments, see the above responses give pages 9-12.  Further, Gillespie et al. (US 7,998,384) and Tan et al. (US 7,045,571) used in the instant rejection were not part of the record for the parent application No. 14/685,930 (now US Pat. 9,718,949).
The paragraph [0019] of the instant specification teaches “medical devices used in all medical and/or laboratory purpose”.
 Again, Reshamwala et al teach “The recovered plastic material may then be pelletized, reshaped and combined with virgin plastic material in an appropriate amount to be incorporated into plastic molded products, including but not limited to polypropylene containers and other products” in [0018].  Thus, the molded other products of Reshamwala et al would not be limited to the only “medical sharps and waste disposal containers” asserted by applicants. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.

Claims 27-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reshamwala et al. (US 2008/0073251 A1) in view of DeNicolar, Jr. et al. (US 6,319,976) and Tan et al. (US 7,045,571).

Reshamwala et al. teach medical devices obtained from a mixture of a virgin plastic and a reclaimed plastic in claims 17 and 24 which would meet the medical device of claim 27.  Reshamwala et al. teach a reclaimed polypropylene in [0017] which would be biocompatible inherently.
As to claim 31, Reshamwala et al. teach “The recovered plastic material may then be pelletized, reshaped and combined with virgin plastic material in an appropriate amount to be incorporated into plastic molded products, including but not limited to polypropylene containers and other products” in [0018].  Thus, the other product would make claim 31 obvious.
The instant invention further recites step of “conditioning the sterilization–stable fluid-path contact device at 23oC and 50% relative humidity for 40 hours” over Reshamwala et al.
DeNicolar, Jr. et al. further teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties at col. 12, lines 49-52.
Tan et al teach that the conditioning would be an air curing at col. 17, lines 23-29.
As to the recited 40 hours over 48 hours:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the use of 40 hours in lieu of 48 hours would be obvious.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known conditioning taught by DeNicolar, Jr. et al. to the medical devices taught by  Reshamwala et al. in order to improve mechanical/physical properties thereof since DeNicolar, Jr. et al. teach conditioning at 23oC and 50% relative humidity for 48 hours before measuring mechanical properties and since such conditioning would be an air curing as taught by Tan et al and since such conditioning/air curing would be expected improve the mechanical properties as taught by DeNicolar, Jr. et al. and since a modification of the duration of the conditioning (48 hours vs. 40 hours) would be obvious (See above In re Woodruff and In re Aller) absent showing otherwise.
The melt blended propylene composition of Reshamwala et al. would be expected to be capable of withstanding exposure to gamma rays in the range from about 5 kGys to about 75 kGys or electron beams in the range from about 30 kGys to about 100 kGys and to have a cytotoxicity score of zero inherently since the same melt blended propylene composition is used.
 	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 5, 6, 9-11, 21 and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9.718,949.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly recited “comprising” would permit presence of other components recited in claim 1 of the patent and because a medical device of the patent would encompass the instant sterilization–stable fluid-path contact device and because the medical device of the patent basically comprising same conponents would be expected to have a capability of withstanding exposure to gamma rays in the range from about 5 kGys to about 75 kGys or electron beams in the range from about 30 kGys to about 100 kGys.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




THY/Feb. 6, 2022                                                   /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762